Cardona, P. J.
Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered October 29, 1999, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a multiple-count indictment, defendant entered a plea of guilty to the reduced charge of attempted criminal sale of a controlled substance in the third degree, executed a written waiver of the right to appeal and was sentenced as a second felony offender to the agreed-upon prison term of 4I/s to 82/s years. Defendant appeals.
Initially, defendant claims that his waiver of the right to appeal was not knowing and voluntary and, therefore, his challenge to his sentence is preserved. Assuming arguendo, that the colloquy between defendant and County Court was insufficient to establish a knowing, voluntary and intelligent waiver of the right to appeal, we, nevertheless, find that the sentence was neither harsh nor excessive. In that regard, we note that defendant was accorded a significant measure of leniency when County Court accepted his plea to a single reduced charge in satisfaction of a number of serious charges pending against him. In addition to being a second felony offender, defendant was on probation when he committed the instant crime, had prior misdemeanor drug convictions, and failed to complete drug treatment programs provided for him. Given these circumstances and the fact that the sentence was within statutory guidelines, we find neither an abuse of discretion nor extraordinary circumstances which would warrant reduction of the sentence in the interest of justice (see, People v Clark, 263 AD2d 551, lv denied 93 NY2d 1016).
Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.